 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONDEL DELBERT GARDNER,                            No. 2: 19-cv-0272 TLN KJN P
12                            Plaintiff,
13           v.
14    GAVIN NEWSOM, et al.,                              ORDER
15                            Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. The alleged violations took place in Kings, which is part of the Fresno Division

19   of the United States District Court for the Eastern District of California. See Local Rule 120(d).

20          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper

21   division of a court may, on the court’s own motion, be transferred to the proper division of the

22   court. Therefore, this action will be transferred to the Fresno Division of the court.

23          Good cause appearing, IT IS HEREBY ORDERED that:

24          1. This action is transferred to the United States District Court for the Eastern District of

25                California sitting in Fresno; and

26          2. All future filings shall reference the new Fresno case number assigned and shall be

27                filed at:

28
                                                         1
 1                       United States District Court
                         Eastern District of California
 2                       2500 Tulare Street
                         Fresno, CA 93721
 3

 4
     Dated: February 18, 2020
 5

 6

 7

 8   Gard272.22

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
